            Case 5:19-cv-00720-XR Document 1 Filed 06/20/19 Page 1 of 8



                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

 FRANCISCO       HERNANDEZ,   ON §
 BEHALF OF HIMSELF AND ALL §
 OTHERS SIMILARLY SITUATED,      §
                                 §
      Plaintiff,                 §                          CIVIL ACTION NO. _______
                                                                              5:19-cv-00720
                                 §
 v.                              §
                                 §
 STEVENS TANKER DIVISION, LLC,   §
                                 §
      Defendant.                 §
                                 §


            PLAINTIFF’S ORIGINAL COLLECTIVE ACTION COMPLAINT

       Now comes Plaintiff Francisco Hernandez, on behalf of himself and all others similarly

situated, against Defendant Stevens Tanker Division, LLC and alleges the following:

                                        I.      SUMMARY

       1.      Congress designed the Fair Labor Standard Act of 1938 (“FLSA”) to remedy

situations “detrimental to the maintenance of the minimum standard of living necessary for health,

efficiency, and general well-being of workers.” 29 U.S.C. § 202(a). To achieve its goals, the

FLSA establishes minimum wage and overtime requirements for covered employees. 29 U.S.C.

§ § 206(a) and 207(a). The FLSA enforcement mechanisms prevent employers from pilfering

away the salary rightfully earned by their employees.

       2.      Plaintiff Francisco Hernandez, and the employees he seeks to represent (“Class

Members”), are current and former non-exempt employees of Stevens Tanker Division, LLC

(“Defendant” or “Stevens”) within the last three (3) years. Defendant knowingly, deliberately, and

voluntarily failed to pay its employees overtime and minimum wage.
            Case 5:19-cv-00720-XR Document 1 Filed 06/20/19 Page 2 of 8



       3.      Consequently, the Defendant’s conduct violates the FLSA because of the mandate

that non-exempt employees, such as Mr. Hernandez and the Class Members, be paid one and one

half their regular rate of pay for all hours worked in excess of forty (40) with in a single week and

be paid a minimum wage per hour.

       4.      Mr. Hernandez seeks to recover on behalf of himself and the Class Members all

unpaid wages and other damages owed to them under the FLSA as a 29 U.S.C. § 216(b) collective

action in order to remedy the extensive and sweeping violations of the wage and hour provisions

which the Defendant has integrated as its standard payment policies, violations which have

deprived Mr. Hernandez and the Class Members of their lawfully earned wages.

                         II.          SUBJECT MATTER JURISDICTION AND VENUE

       5.      This Court has federal question jurisdiction over the subject matter of this action

per 28 U.S.C. § 1331 as this case is brought under the laws of the United States, specifically the

Fair Labor Standards Act, 29 U.S.C. § 216(b).

       6.      Venue is proper in this District under 28 U.S.C. § 1391 because a substantial part

of the acts or omissions giving rise the claims in this Complaint took place in this district, including

many of the wrongs herein alleged.

                               III.     PARTIES AND PERSONAL JURISDICTION

       7.      Plaintiff Francisco Hernandez worked for Defendant during the last three years in

Carrizo Springs, Texas. Plaintiff was employed by Defendant as a sand coordinator from

approximately January 2018 until July 2018. His written consent to this action is attached hereto

as Exhibit “A.”

       8.      Defendant Stevens Tanker Division, L.L.C. is a limited liability company organized

under the laws of Texas. Defendant is headquartered at 9757 Military Parkway, Dallas, Texas




                                                   2
             Case 5:19-cv-00720-XR Document 1 Filed 06/20/19 Page 3 of 8



75227. Service of process on this Defendant may be effectuated by service on its registered agent

Steven Aaron at 9757 Military Parkway, Dallas, TX 75227.

       9.      This Court has personal jurisdiction over Stevens because Stevens has purposefully

availed itself of the privilege of conducting its business activities in the state of Texas. Stevens

has established minimum contacts sufficient to confer jurisdiction over it, and the assumption of

jurisdiction over Stevens will not offend traditional notions of fair play and substantial justice.

The exercise of jurisdiction over Stevens is, therefore, consistent with the constitutional

requirements of due process.

       10.     Defendant had and continues to have continuous and systematic contacts with the

State of Texas sufficient to establish general jurisdiction over it. Specifically, Defendant conducts

business in Texas and employs citizens of Texas.

       11.     The FLSA Collective is defined as, “All current and former coordinators and other

workers performing substantially similar duties employed by Defendants who were paid on a

salary basis without overtime in the last three years.”

                                   IV.     STATUTORY COVERAGE

       12.     At all material times, Stevens has been an employer within the meaning of the

FLSA. 29 U.S.C. § 203(d).

       13.     At all material times, Defendant has been an enterprise within the meaning of 3(r)

of the FLSA. 29 U.S.C. § 203(r).

       14.     At all material times, Stevens has been an enterprise in commerce or in the

production of goods for commerce within the meaning of the FLSA. 29 U.S.C. § 203(s)(1).

       15.     At all material times, Stevens has had an annual gross business volume in excess

of the statutory standard of $500,000. 26 U.S.C. § 203 (s)(1)(A)(ii).




                                                 3
             Case 5:19-cv-00720-XR Document 1 Filed 06/20/19 Page 4 of 8



       16.      At all material times, Plaintiff and Class Members are employees engaged in

commerce or the production of goods for commerce as required by 29 U.S.C. § 207.

                                           V.      FACTS

       17.      Stevens uses a fleet of trucks to transport products and material used in the oil and

gas industry. Stevens provides its services in Texas, Oklahoma, Louisiana, and New Mexico.

       18.      Plaintiff was a Sand Coordinator working at Stevens’ Carrizo Springs, Texas

location. Coordinators, such as Plaintiff, are Stevens’ workforce on the ground responsible for

directing incoming trucks to the correct location for unloading, and generally assisting in the

unloading process from Stevens’ trucks.

       19.      Coordinators commonly work in excess of 12 hours a day, often more than 90 hours

a week. In fact, coordinators are commonly called upon to work day after day with little rest.

       20.      Over the last three years, Stevens has paid its coordinators a salary basis without

overtime which violates the law.

       21.      Stevens classified its coordinators, such as Plaintiff Hernandez, as exempt and paid

them on a flat salary basis or on a salary basis with a day rate payment paid for each day spent in

the field. However, no exemption in the FLSA shelters Stevens from paying overtime to its

coordinators.

       22.      Coordinators direct the trucks to specific locations, but they do not supervise other

employees or manage a customarily recognized department of Stevens’s company.

       23.      Coordinators have no authority to hire or fire other employees.

       24.      Coordinators have no authority or input regarding promoting or demoting other

employees.




                                                  4
               Case 5:19-cv-00720-XR Document 1 Filed 06/20/19 Page 5 of 8



         25.     Coordinators are field employees, not office employees. They perform work

related to Steven’s core business, not the management of the company’s internal operations.

         26.     The primary duty of a coordinator does not require independent judgment or

discretion.

         27.     Coordinators must follow the directions of the employees giving them assignments.

         28.     Coordinators are not computer-systems analysts, computer programmers, software

engineers, or other similar employees.

         29.     Despite these facts, Stevens misclassified its coordinators as exempt from overtime

pay.

         30.     Defendant knew or showed reckless disregard for whether Plaintiff and Class

Members were entitled to overtime pay under the law. In particular, Defendant is a large company

that knew about the requirement to pay overtime pay. The failure on Defendant’s part to pay

overtime was intentional or a reckless disregard for the law.


                              VI.     COLLECTIVE ACTION ALLEGATIONS

         31.     Plaintiff brings this suit as an FLSA collective action pursuant to 29 U.S.C. § 216(b)

on behalf of the Class Members who seek all damages under the FLSA.

         32.     Plaintiff has actual knowledge, through conversations and correspondence with

other Stevens employees, that a class of similarly situated plaintiffs exists who have been denied

the FLSA’s overtime premium by being subjected to the same illegal pay practices described

above.

         33.     The Class Members are similarly situated to Plaintiff in that they share the same

duties and were subject to Steven’s policies of misclassifying non-exempt employees as salaried

exempt.



                                                   5
             Case 5:19-cv-00720-XR Document 1 Filed 06/20/19 Page 6 of 8



       34.     Stevens uses the same compensation structure regardless of the location of

employment of a particular Class Member.

       35.     All coordinators perform the same essential job functions.

       36.     The names and address of the Class Members of the collective action are available

from Steven’s records. The Class Members should be allowed to receive notice via First Class

Mail, email, text message, and via a website with basic information about the lawsuit or by use of

techniques and a form of notice similar to those customarily used in representative actions.

       37.     Although the exact amount of damages may vary among individual Class Members,

the damages for each individual can be easily calculated using a simple formula.

                                   VII.    CAUSES OF ACTION

                          Violation of the Fair Labor Standards Act
                                   Failure to Pay Overtime
                                      (Collective Action)

       38.     Plaintiff incorporates the preceding paragraphs by reference.

       39.     This cause of action arises out of Stevens’s violation of the FLSA for its failure to

pay Plaintiff and Class Members overtime based on a formula in compliance with the FLSA.

       40.     For all time worked in excess of forty (40) hours each week, Plaintiff and Class

Members were entitled to be paid one and one-half times their regular rates. 29 U.S.C. § 207.

       41.     Stevens has violated and continues to violate the FLSA by misclassifying its

coordinators as exempt and paying only a salary without overtime.

       42.     None of the exemptions provided by the FLSA regulating the duty of employers to

pay overtime at a rate not less than one and one-half times the regular rate at which its employees

are employed are applicable to Stevens or the Plaintiff. Stevens cannot satisfy its burden to show

that its coordinators may be classified as exempt.




                                                 6
                Case 5:19-cv-00720-XR Document 1 Filed 06/20/19 Page 7 of 8



          43.     Stevens’ failure to pay overtime in accordance with the FLSA was willful and not

based on a good faith belief that its conduct did not violate the FLSA. As such, the foregoing

conduct, as alleged, constitutes a willful violation within the meaning of the FLSA. 29 U.S.C. §

255(a).

                                      VIII. DAMAGES SOUGHT

          44.     Plaintiff Hernandez and Class Members are entitled to recover their unpaid

overtime premiums.

          45.     Plaintiff and Class Members are entitled to recover an amount equal to all their

unpaid wages as liquidated damages. 29 U.S.C. § 216(b).

          46.     Plaintiff and Class Members are entitled to recover attorney’s fees and costs as

required by the FLSA. 29 U.S.C. § 216(b).



                                       IX.     PRAYER FOR RELIEF

          47.     For these reasons, Plaintiff respectfully requests that judgment be entered in favor

of himself and the Class Members awarding them:

                  a. An order designating the FLSA Class as a collective action and authorizing
                     notice pursuant to 29 U.S.C. § 216(b) to all coordinators and all similarly
                     situated employees to permit them to join this action by filing a written notice
                     of consent;

                  b. A judgment against Defendant awarding Plaintiff and the FLSA Class
                     Members all their unpaid overtime compensation;

                  c. Liquidated damages in an amount equal to their unpaid overtime as allowed
                     under the FLSA;

                  d. Attorneys’ fees, costs, and expenses;

                  e. Pre- and post-judgment interest at the highest applicable rates; and



                                                   7
Case 5:19-cv-00720-XR Document 1 Filed 06/20/19 Page 8 of 8




  f. Such other and further relief as may be necessary and appropriate.



                                 Respectfully submitted,

                                 KENNEDY HODGES, LLP

                                By: /s/ Galvin B. Kennedy________
                                    Galvin B. Kennedy
                                    gkennedy@kennedyhodges.com
                                    Texas Bar No. 00796870
                                    Federal ID 20791
                                    4409 Montrose Blvd.
                                    Houston, Texas 77006
                                    Telephone: (713) 523-0001
                                    Facsimile: (713) 523-1116

                                LEAD ATTORNEY- IN- CHARGE FOR
                                PLAINTIFF AND CLASS MEMBERS




                                  8
